J-S53010-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHAMIRAH RUCKER                            :
                                               :
                       Appellant               :   No. 1201 EDA 2020

              Appeal from the PCRA Order Entered May 11, 2020
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0004781-2017


BEFORE:      SHOGAN, J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY SHOGAN, J.:                               FILED: MAY 21, 2021

        Appellant, Shamirah Rucker, appeals pro se from the order dismissing

her petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S. §§ 9541-9546. We affirm.

        The PCRA court summarized the underlying facts of this case as follows:

        The Affidavit of Probable Cause that served as the factual basis
        for the plea states that on the evening of April 17, 2017[,] police
        officers responded to a report of a stabbing. Upon arrival[,] the
        victim was found with three stab wounds to her chest.
        [Appellant’s] father was at the scene providing aide [sic] to the
        victim. He reported that it was [Appellant] who stabbed the
        victim. The victim also identified [Appellant] as her assailant.
        [Appellant] admitted to the officers that she had stabbed the
        victim.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S53010-20


PCRA Court Opinion, 7/7/20, at 2.       The PCRA court offered the following

recitation of the procedural history of this matter:

             [Appellant] entered a negotiated guilty plea to aggravated
      assault and possessing an instrument of crime on February 16,
      2018. After a colloquy[, Appellant’s] guilty plea was accepted as
      knowing, voluntary and intelligent. [Appellant] executed a written
      Guilty Plea Statement Form comprised of twenty-nine paragraphs
      wherein inter alia, she acknowledged the rights that she was
      waiving and confirmed that she was not forced or pressured into
      entering the guilty plea. She initialed each of the twenty-[nine]
      paragraphs set forth therein and signed the form to confirm that
      she understood and agreed with each provision that is set forth in
      the form. In [o]pen [c]ourt [Appellant] stated that she had
      sufficient time to review the form, that there was nothing in it that
      she did not understand and that she had no questions for either
      the [c]ourt or her attorney. N.T. [2/16/18] pp. 6-7. At the
      conclusion of the colloquy[,] the guilty plea was accepted as
      knowing, voluntary and intelligent.

            In accordance with the terms of the plea[, Appellant] was
      sentenced to an aggregate term of seventy-two to 144 months of
      incarceration to be followed by five years of probation. This
      sentence falls within the statutory limits for each offense and falls
      within the Standard Range recommended by the Pennsylvania
      Commission on Sentencing.

                                        * * *

            [Appellant] did not pursue her right to a direct appeal. On
      February 25, 2019[, Appellant] filed a pro se [PCRA] petition.1
      [Appellant] alleged that she accepted the plea believing that she
      would not serve the minimum sentence imposed and was
      “unaware of how harsh the deal was.” She claimed that the
      sentence imposed exceeds the Sentencing Guidelines and that she
      was unaware of all the terms she was agreeing to because she did
      not have her glasses at the time.

            1 Counsel was appointed. Appointed counsel filed an
            application to withdraw along with a “no–merit”
            letter[,] and he was granted leave to withdraw on
            March 16, 2020.


                                      -2-
J-S53010-20


             After due Notice the petition was dismissed.2 [Appellant]
      was Ordered to file a Concise Statement of Errors Complained of
      on Appeal. [Appellant] has complied with the [c]ourt’s directive
      and has listed several claims that were not raised in the PCRA
      petition that is before the [c]ourt. …

              2 The PCRA petition was dismissed on April 28, 2020.
              After an Order was entered dismissing the petition the
              [c]ourt received a response to the Notice of Intent to
              Dismiss that was entered on March 16, 2020. The
              April 28, 2020 Order was vacated to allow the [c]ourt
              to consider [Appellant’s] untimely response. The
              PCRA petition was then dismissed on May 11, 2020.
              It is from this Order that [Appellant] appeals.

PCRA Court Opinion, 7/7/20, at 1-3.

      Appellant presents the following issues for our review:

      A. Did the PCRA Court err in the denial and dismissal of Appellant’s
      Post Conviction Relief Act Petition in regards to ineffective
      assistance of counsel?

      B. Did the PCRA Court err in not finding Appellant’s guilty plea was
      not knowingly and intelligently entered into?

Appellant’s Brief at 4.

      When reviewing the propriety of an order denying PCRA relief, we

consider the record “in the light most favorable to the prevailing party at the

PCRA level.”      Commonwealth v. Stultz, 114 A.3d 865, 872 (Pa. Super.

2015) (quoting Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa. Super. 2014)

(en banc)).       This Court is limited to determining whether the evidence of

record supports the conclusions of the PCRA court and whether the ruling is

free of legal error. Commonwealth v. Robinson, 139 A.3d 178, 185 (Pa.

2016).   The PCRA court’s findings will not be disturbed unless there is no


                                       -3-
J-S53010-20


support for them in the certified record. Commonwealth v. Lippert, 85 A.3d

1095, 1100 (Pa. Super. 2014).

      In each of her issues, Appellant raises claims challenging the effective

assistance of prior counsel. Our Supreme Court has long stated that in order

to succeed on a claim of ineffective assistance of counsel, an appellant must

demonstrate (1) that the underlying claim is of arguable merit; (2) that

counsel’s performance lacked a reasonable basis; and (3) that the

ineffectiveness of counsel caused the appellant prejudice. Commonwealth

v. Pierce, 786 A.2d 203, 213 (Pa. 2001).

      We observe that claims of ineffective assistance of counsel are not self-

proving. Commonwealth v. Wharton, 811 A.2d 978, 986 (Pa. 2002). It is

presumed that the petitioner’s counsel was effective, unless the petitioner

proves otherwise. Commonwealth v. Williams, 732 A.2d 1167, 1177 (Pa.

1999).    “[A] post-conviction petitioner must, at a minimum, present

argumentation relative to each layer of ineffective assistance, on all three

prongs of the ineffectiveness standard….” Commonwealth v. D’Amato, 856

A.2d 806, 812 (Pa. 2004).

      Pursuant to the first prong, we note that where an appellant is not

entitled to relief on the underlying claim upon which his ineffectiveness claim

is premised, he is not entitled to relief with regard to his ineffectiveness claim.

Commonwealth v. Ousley, 21 A.3d 1238, 1246 (Pa. Super. 2011). In short,

counsel cannot be deemed ineffective for failing to pursue a meritless claim.


                                       -4-
J-S53010-20


Commonwealth v. Loner, 836 A.2d 125, 132 (Pa. Super. 2003) (en banc).

Moreover, with regard to the second prong, we have reiterated that trial

counsel’s approach must be “so unreasonable that no competent lawyer would

have chosen it.”   Commonwealth v. Ervin, 766 A.2d 859, 862-863 (Pa.

Super. 2000) (quoting Commonwealth v. Miller, 431 A.2d 233 (Pa. 1981)).

      Our Supreme Court has discussed “reasonableness” as follows:

             Our inquiry ceases and counsel’s assistance is deemed
      constitutionally effective once we are able to conclude that the
      particular course chosen by counsel had some reasonable basis
      designed to effectuate his client’s interests. The test is not
      whether other alternatives were more reasonable, employing a
      hindsight evaluation of the record.           Although weigh the
      alternatives we must, the balance tips in favor of a finding of
      effective assistance as soon as it is determined that trial counsel’s
      decision had any reasonable basis.

Commonwealth v. Pierce, 527 A.2d 973, 975 (Pa. 1987) (quoting

Commonwealth ex rel. Washington v. Maroney, 235 A.2d 349 (Pa.

1967)) (emphasis in original).

      In addition, we are mindful that prejudice requires proof that there is a

reasonable probability that but-for counsel’s error, the outcome of the

proceeding would have been different. Pierce, 786 A.2d at 213. “A failure

to satisfy any prong of the ineffectiveness test requires rejection of the claim

of ineffectiveness.”   Commonwealth v. Daniels, 963 A.2d 409, 419 (Pa.

2009) (citing Commonwealth v. Sneed, 899 A.2d 1067 (Pa. 2006)). Thus,

when it is clear that a petitioner has failed to meet the prejudice prong of an

ineffective-assistance-of-counsel claim, the claim may be disposed of on that



                                      -5-
J-S53010-20


basis alone, without a determination of whether the first two prongs have been

met. Commonwealth v. Baker, 880 A.2d 654, 656 (Pa. Super. 2005).

      Appellant first argues that the PCRA court erred in denying her PCRA

petition that raised challenges of ineffective assistance of trial counsel.

Appellant’s Brief at 8-10.    Appellant’s argument with regard to this issue

presents a litany of vague allegations of trial counsel error.      Among other

points, Appellant claims that trial counsel “failed to file for [Mental Health

Court] violating [Appellant’s] wishes … .” Id. at 9. Appellant also claims trial

counsel “was ineffective for failing to raise [Appellant’s] mental health

history … .”    Id.   In addition, Appellant asserts that trial counsel was

ineffective for: failing to stay in contact with Appellant and her father; refusing

to petition to withdraw Appellant’s plea; failing to offer adequate assistance

or develop a defense; improperly communicating with Appellant; and failing

to interview and call witnesses or present mitigating evidence at sentencing.

Id. at 9-10.

      Upon review of Appellant’s brief, we are constrained to conclude that

she has not developed any of the three prongs necessary to establish an

ineffectiveness claim.    Indeed, Appellant failed to develop her claims of

ineffective assistance beyond the bald allegations set forth above. Aside from

the allegations that presume there is merit to the underlying claim, Appellant

presented no argument concerning whether trial counsel had a reasonable

basis for her inaction, or whether Appellant suffered prejudice. Again, claims


                                       -6-
J-S53010-20


of ineffective assistance of counsel are not self-proving. Wharton, 811 A.2d

at 986. Accordingly, we conclude that Appellant has failed to establish her

claim that trial counsel was ineffective in this regard. Hence, we discern no

error on the part of the PCRA court in denying relief on the basis of this claim

of ineffective assistance.1

       In her second issue, Appellant argues that the PCRA court erred in

concluding that Appellant’s guilty plea was knowingly and intelligently

entered. Appellant’s Brief at 11-13. Appellant contends that she entered her

plea on the advice of counsel, and that she was incompetent to make any such

decision in light of her mental-health issues. Id. at 11-12.

       Before we address the merits of Appellant’s issue, we must determine

whether     the   claim   presented      has   been   properly   preserved   for   our

consideration on appeal.        Our Courts have consistently ruled that where a

lower court directs a defendant to file a concise statement pursuant to

Pennsylvania Rule of Appellate Procedure 1925, any issues not raised in that

statement shall be waived. Commonwealth v. Bullock, 948 A.2d 818, 823



____________________________________________


1  We observe that Appellant is proceeding in this appeal without the benefit
of legal representation. However, Appellant is not entitled to any particular
advantage because she lacks legal training.             As the courts of this
Commonwealth have long explained, any layperson choosing to represent
himself in a legal proceeding must, to some reasonable extent, assume the
risk that his lack of expertise and legal training will prove his undoing. See
Commonwealth v. Rivera, 685 A.2d 1011, 1013 (Pa. Super. 1996)
(observing that pro se status does not provide benefit to litigant or compel
court to become counsel for a party).

                                           -7-
J-S53010-20


(Pa. Super. 2008) (citing Commonwealth v. Lord, 719 A.2d 306, 308 (Pa.

1998)). In Commonwealth v. Butler, 812 A.2d 631, 633 (Pa. 2002), our

Supreme Court reaffirmed its holding in Lord and stated: “In Lord, however,

this Court eliminated any aspect of discretion and established a bright-line

rule for waiver under Rule 1925 ….         Thus, waiver under Rule 1925 is

automatic.” See also Commonwealth v. Oliver, 946 A.2d 1111, 1115 (Pa.

Super. 2008) (noting that Lord “requires a finding of waiver whenever an

appellant fails to raise an issue in a court-ordered Pa.R.A.P. 1925(b)

statement”).

      We are mindful that Rule 1925 is intended to aid trial judges in

identifying and focusing upon those issues that the parties plan to raise on

appeal.   The absence of a trial court opinion addressing a particular claim

poses a substantial impediment to meaningful and effective appellate review.

Commonwealth v. Lemon, 804 A.2d 34, 36 (Pa. Super. 2002). Rule 1925

is thus a crucial component of the appellate process. Lemon, 804 A.2d at 37.

“When a court has to guess what issues an appellant is appealing, that is not

enough for meaningful review.” Commonwealth v. Dowling, 778 A.2d 683,

686 (Pa. Super. 2001). In addition, claims that are not raised before the trial

court are waived. See Commonwealth v. Lopata, 754 A.2d 685, 689 (Pa.

Super. 2000) (stating that “[a] claim which has not been raised before the

trial court cannot be raised for the first time on appeal.”); Commonwealth

v. Ryan, 909 A.2d 839, 845 (Pa. Super. 2006) (citing Commonwealth v.


                                     -8-
J-S53010-20


Gordon, 528 A.2d 631, 638 (Pa. Super. 1987) (reiterating that “[a] theory of

error different from that presented to the trial jurist is waived on appeal, even

if both theories support the same basic allegation of error which gives rise to

the claim for relief.”)). Moreover, “[e]ven if the trial court correctly guesses

the issues [a]ppellants raise[] on appeal and writes an opinion pursuant to

that supposition the issues [are] still waived.” Commonwealth v. Heggins,

809 A.2d 908, 911 (Pa. Super. 2002).

      Our review of the certified record reflects that on June 18, 2020, the

PCRA court issued an order directing Appellant to file a Pa.R.A.P. 1925(b)

statement within twenty-one days. The record further reveals that Appellant

filed her Rule 1925(b) statement on June 29, 2020. Appellant’s Rule 1925(b)

statement contained a total of seven issues. Pa.R.A.P. 1925(b) Statement,

6/29/20, at 1-2. However, the Rule 1925(b) statement did not include the

specific issue Appellant currently presents to this Court, i.e., that the PCRA

court erred in finding that Appellant’s guilty plea was knowingly and

intelligently entered. Id. Accordingly, we are constrained to conclude that

this issue is waived.

      Order affirmed.




                                      -9-
J-S53010-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/21/21




                          - 10 -